PER CURIAM.
It is onr duty to review the recommendation of the Board of Governors of the Oregon State Bar that Le Eoy L. Lomax he suspended from the practice of law for a period of six months.
The complaint charges that although Lomax received gross income of $3,268.37 for the calendar year of 1953 and gross income of $4,188.19 for the year of 1954, he willfully and intentionally failed to file federal income tax returns for those years. The complaint further alleges that on February 28, 1957, an indictment was returned against the accused in the United States District Court for the District of Ore*282gon charging him with willfully and knowingly failing to file federal income tax returns for the years 1953 and 1954 in violation of § 145(a), Title 28, U. S. Code (Internal Revenue Code of 1939) and § 73.03, Title 26, U. S. Code (Internal Revenue Code of 1954).
In his answer, the accused admitted that he was convicted on both counts of the indictment and was sentenced on the first count to a term of six months imprisonment on the federal farm at McNeil Island and on count two of the indictment was placed on proba-' tion for one year commencing March 13, 1958.
The accused appeared in person and by counsel before the trial committee and offered evidence in mitigation of his offense. We have carefully considered this evidence and giving it full weight, are still of the opinion that the penalty recommended by the Board of Governors is unduly moderate. See In re Maurice C. Corcoran, 215 Or 660, 337 P2d 307 and In re Richard R. Morris, 215 Or 180, 332 P2d 885 (December 17,1958). We believe that the accused should be suspended from the practice of law for one year and it is so ordered.